              IN THE UTTED STATES BANKRUPTCY COURT
                    NO : THERN DISTRICT ALABAMA
                          NORTHERN DIVISION
INRE:
JEREMY ANDREW BRAY xxx-xx-8166                               CHAPTER 12
                                                        CASE NO. 18-82940-CRJ-12


                           J
                   CHAPT R 12 TRUSTEE'S QUARTERLY REPORT
                   FOR THE PERIOD BEGINNING JANUARY 1, 2021
                         IAND ENDING MARCH 31, 2021


Monies held in trust at begi ning of period:                       $    0.00


Monies received during period from:
      Debtor(s)                                                    $ 1,960.00

Total monies received durinr period plus the amount
held at the beginning of period                                    $ 1,960.00 ,.,.



Disbursements to:
        Secured creditors:                                         $   0.00
        Priority creditors:                                        $   0.00
       Unsecured creditors - ee itemization attached:              $ 931.00
Total disbursed to creditors:                                      $ 931.00

Refund to Debtor(s):                                               $    0.00
Trustee compensation:                                              $   49.00
Trustee expenses:                                                  $    0.00
Other disbursements:                                               $    0.00

Total monies disbursed duri g period:                              $ 980.00 "

Monies held in trust at end fperiod:                               $ 980.00




Case 18-82940-CRJ12        Doc 148 Filed 04/16/21 Entered 04/16/21 15:00:58          Desc
                             Main Document    Page 1 of 3
         Surety bond, other th3.f, the blanket bond, in force in this case is not required. The funds
of this estate are on deposit inJFifth Third Bank, and are covered by FDIC, FSLIC, or are
sufficiently collateralized as rj quired by 11 U.S.C. §345.
       I, Michele T. Hatcher, jTrustee, certify that the information contained herein is true,
accurate and complete to the J est of my knowledge and belief.
 '     Done and dated the 16 h day of April, 2021.




                                                       Is/Michele T. Hatcher
                                                       Michele T. Hatcher
                                                       Chapter 12 Trustee
                                                       P.O. Box 2382
                                                       Decatur, AL 35602
                                                       (256) 350-0442




Case 18-82940-CRJ12          Doc 148 Filed 04/16/21 Entered 04/16/21 15:00:58                    Desc
                               Main Document    Page 2 of 3
               ITEMIZED LIST 0 ~ DISBURSEMENTS TO UNSECURED CREDITORS

CASE 18-82940-CRJ-12


Jeremy Andrew Bray
8080 County Road 52
Spruce Pine, Al 35585


PERIOD JANUARY 1-MARCH 31, 20~ 1

                             Payments to Unsecured Creditors
                                                               Court Claim
         Payment Date         1    Creditor Name                  Number     Payment
             1/25/2021   SANTt NDER CONSUMER USA                        2     161.67
             1/25/2021   FRANKLIN CO SOLID WASTE                        1       2.69
             1/25/2021   AMERICAN EXPRESS BANK FSB                      4     109 .10
             1/25/2021   TOP d F THE ROCK TRUCK STOP LLC                3     192.04

             2/24/2021   SANT~ NDER CONSUMER USA                        2     161.67
             2/24/2021   FRANKLIN CO SOLID WASTE                        1       2.68
             2/24/2021   AMERICAN EXPRESS BANK FSB                      4     109.10
             2/24/2021   TOP OF THE ROCK TRUCK STOP LLC                 3     192 .05




TOTAL DISBURSEMENTS
TO UNSECURED
CREDITORS
JANUARY 1 - MARCH 31,
2021                                                                          931.00




   Case 18-82940-CRJ12      Doc 148 Filed 04/16/21 Entered 04/16/21 15:00:58     Desc
                              Main Document    Page 3 of 3
